The motion of the Special Master for compensation and reimbursement of expenses is granted and the Special Master is awarded a total of $114,708.16 to be paid equally by the parties.
The Report of the Special Master is received and ordered filed. The Report is adopted. The Special Master is hereby discharged.
DECREE
It is ordered, adjudged, and decreed that:
1. The boundary line between the State of Illinois and the Commonwealth of Kentucky is fixed as geodetically described in Joint Exhibits 3 through 26 to thé Special Master’s Report filed with this Court on December 2,1994. Joint Exhibits 3 through 26 are incorporated by reference herein.
2. Copies of this Decree and the Special Master’s Report (including Joint Exhibits 3 through 26) shall be filed with the Clerk of this Court, the Secretary of State of the State of Illinois, and the Secretary of State of the Commonwealth of Kentucky.
3. Copies of this Decree and the Special Master’s Report (including Joint Exhibits 3 through 26, and paper prints of Joint Exhibits 3 through 26, once they become available) shall be filed with the County Clerk’s Office in Illinois and with the County Clerk’s Office in the Commonwealth of Kentucky in each of the following counties:
In Illinois, the counties of Gallatin, Hardin, Pope, Massac, Pulaski, and Alexander, and
*178In Kentucky, the counties of Union, Crittenden, Livingston, McCracken, and Ballard.
4. The State of Illinois and the Commonwealth of Kentucky each have concurrent jurisdiction over the Ohio River.
5. The costs of this proceeding shall be divided between the parties, as recommended by the Special Master.